TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00567-CR
                                     NO. 03-17-00568-CR


                                 Samuel Hal Wade, Appellant

                                               v.

                                 The State of Texas, Appellee




              FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
                          NOS. D-09-0411-SA & D-09-0412-SA,
                THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

                Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeals are frivolous and without merit.        See Anders

v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). Appellant has timely filed the motion requesting access to the appellate record with

this Court.
              Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record in each of these causes to

appellant, and to provide written verification to this Court of the date and manner in which the

appellate record was provided, on or before January 29, 2018. See id. at 321.

              It is ordered on January 18, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish